Case: 1:21-mj-00660-SKB Doc #: 1 Filed: 09/13/21 Page: 1 of 10 PAGEID #: 2
Case: 1:21-mj-00660-SKB Doc #: 1 Filed: 09/13/21 Page: 2 of 10 PAGEID #: 3
     Case: 1:21-mj-00660-SKB Doc #: 1 Filed: 09/13/21 Page: 3 of 10 PAGEID #: 4


                                                                                  £ast~rn D1smct of Kentucky
                                                                                         F !.                   .
                        UNITED STATES DISTRICT COURT
                        EASTER]~ DI STRICT OF KENTUCKY                                M;~~ 25 2021
                              SOUTHERN Dl VISION
                                                                                          ATlONL,ON
                                     LONDON                                             ROBERT R. CARR
                                                                                   CLERK U.S. DfSTRICT CO!JR1

UNITED STATES OF AMERICA


V.                                                       IND.I CTM£NT NO. '.o: Z\· c..\'l, • Ol 8 ~ c H B

ELI A. RUFFIN and
QUESHAWN CARMICHAEL,
  aka "Q"

                                        * * * * *

THE GRAND JURY CHARGES:

                                        COUNT 1
                                      21 lJ.S.C. § 846

       On or about a day in March of 2018. the exact date unknown, and continuing

through on or about a day in March of 2021~ the exact date unknown. in Perry County, in

the Eastern District of Kentuckv, and else'vvhere..
                                ~




                                ELI A. RUFFIN and
                             QUESHA \VN CARMICHAEL,
                                     aka .. Q,"

did knmvingly and inrentionally distribute a mixture or substance containing a detectable

amount of heroin, a Schedule I controlled substance., a mixture or substance containing a

detectable amount of fentanyl, a Schedule. l1 controlled substance, a mixture of substance

containing a detectable amount of cocaine, a Schedule 11 controlled substance. and a

mixture or substance containing a detectable amount of rnethamphetamine, a Schedule II

controlled substance. in violation of21 U.S,C.   ~    84l(a)(l), all in violation of2 l U.S,C.
   Case: 1:21-mj-00660-SKB Doc #: 1 Filed: 09/13/21 Page: 4 of 10 PAGEID #: 5




§ 846.

                                         COUNT2
                                    21 U.S.C. § 84l(a)(l}

         On or about March 3. 2021. in Perry County, in the Eastern District of Kentucky.

                                      ELI A. RUFFIN

did knowingly and intentionally distribute a mixlllre or substance containing a detectable

amount of fontanyL a Schedule II controlled substance. the use of which resulted in

serious bodily injury to another person. identified here as "'L.M.:· all in violation of 21

U.S.C.   ~   84l(a)(] ).

                                          COUNT3
                                    21 U.S.C. § 84l(a}(l)

         On or ahout March 3. 2021 . in Perry County, in the Eastern District of Kentucky.

                                      ELI A. RUFFIN

did knowingly and intentionally distribute a mixture or substance containing a detectable

amount of fcntanyl, a Schedule II controlled suhstance. the use of which resulted in

serious bodily injury to another person. identified here as "J.P .." all in violation of 21

U.S.C. § 841(a)(l).

                                                    A TRUE BILL




                           .....

CARLTON S. SHIRR, IV
ACTING UNITED STATES ATTORNEY
    Case: 1:21-mj-00660-SKB Doc #: 1 Filed: 09/13/21 Page: 5 of 10 PAGEID #: 6




                                        PENALTIES

COUNT I:

Not more than 20 years imprisonment, nor more than a $1 ,000,000 fine, and at least 3
years supervised release.

       IF PRJOR FELONY DRUG CONVJCTJON: not more than 30 years
       imprisonment. not more than a $2.000.000 fine. and at least 6 years supervised
       release.

COUNTS 2-3:

Not less than 20 years and not more than life imprisonment. not more than a$ I .000,000
fine. and at least 3 years supervised release.

              If Prior Felony Drug Conviction: Life imprisonment and not more than a
              $2 ,000,000 fine.

PLUS:         Mandatory special assessment of $100 per count.

PLUS:         Restitution. ii' app!icahle.
     Case: 1:21-mj-00660-SKB Doc #: 1 Filed: 09/13/21 Page: 6 of 10 PAGEID #: 7


                                                                            fostern D11;trict of Kentucky
                                                                                   f l
                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY                               Jl.JN 2 4 2021
                           SOUTHERN DIVISION
                                                                                     hT LONuON
                                          LONDON                                   ROBERT R. CARR
                                                                              CLERK U ~ Ol!;TRIC:T COURT

UNITED ST ATES OF AlVlE.RICA

V.                        SUPERSEDING lNDICTl\iJENT NO. 6:21-CR-18-SS-CHB


ELI A. RUFFIN and
QUESHA\VN CARMICHAEL,
  aka "Q''

                                      * *     *   * *

THE GRAND JURY CHARGES:

                                          COUNT 1
                                     21   u.s.c. § 846
       Beginning on or about a day in March of 2018. the exact date unknown, and

continuing through on ot about a day in March of 2021, the exact date unknown, in Perry

County. in the Eastern District ofKencucky, and elsewhere,

                                  EL:1 A. RUFFIN and
                            QUESHA WN CARJ\illCHAEL,
                                    aka "Q,"

did conspire together and with others to knowingly and intentiona lly distribute a mixture

or substance containing a detectable amount of heroin, a Schedule I controlled substance,

a mixture or substance containing a detectable amount of fentanyL a Schedule II

controlled substance, a mixture of substance containing a detectable amount of cocaine, a

Schedule II controlled substance, and a mixture or substance containing a detectable

amount of methamphetamine, a Schedule II controlled substance, in violation of 2 1

U.S.C. § 84l(a)(l), all in violation of21 U.S.C. § 846.
    Case: 1:21-mj-00660-SKB Doc #: 1 Filed: 09/13/21 Page: 7 of 10 PAGEID #: 8




                                        COUNT2
                                   21 U.S.C. § 841(a)(l)

       On or about March 3. 202 1, in Perry County, in the Eastern District of Kentucky,

                                      ELI A. RUFFIN

did knowingly and intentionally distribute a mixture or substance containing a detectable

amounr of fentanyl. a Schedule II controlled substance. the use of which resulted in

serious bodily injury to another person, identified here as ·'L.M.," all in violation of 21

U.S.C. § 84l(a)(l).

                                         COUNT 3
                                   21 U.S.C. § 84l(a)(l)

       On or about March 3, 2021, in Perry County, in the Eastern District of Kentucky,

                                      ELI A. RUFFIN

did knowingly and intentionally distribute a mixture or substance containing a detectable

amount of fentanyl, a Schedule II controlled substance, the use of which resulted in

serious bodily injury to another person, identified here as "J.P.," all in violation of21

U.S.C. § 84 1(a)(l).

                                          COUNT 4
                                   21 lJ .S.C. § 84t (a)(l )

       On or about March 4, 2021, in Perry County, in the Eastern District of Kentucky.

                                ELI A. RUFFlN and
                             QUESHAWN CARMICHAEL,
                                          aka "Q,"

did knowingly and intentionally distribute a mixture or substance containing a detectable

amount of fentanyl, a Schedule II controlled substance, the use of which resulted in
    Case: 1:21-mj-00660-SKB Doc #: 1 Filed: 09/13/21 Page: 8 of 10 PAGEID #: 9




serious bodily injury to another person. identified here as ·'T.O.," a.II in violation of21

U.S.C. § 841 (a)( 1).

                                         COUNTS
                                    21 U.S.C. § 84l(a)(l)

       On or about March 4. 2021 , in Perry County, in the Eastern District of Kentucky,

                                 ELI A. RUFFIN and
                              QUESHAWN CARMICHAEL,
                                          akit "Q,"

did knowingly and intentionally distribute a mixture or substance containing a detectable

amount of fentanyl. a Schedule 11 controlled substance, the use of which resulted in death

to another person, identified here as "A.P.;' all in violation of21 U.S.C. § 841(a)(l ).

                                          COUNT6
                                    21 U.S.C. § 841(a)(l)

        On or about March 4, 2021, in Perry County, in the Eastern District of Kentucky,

                                    ELI A. RUiFFIN and
                              QUESHA\VN CARMICHAEL,
                                           aka "Q,"

did knowingly and intentionally distribute a mixture or substance containing a detectable

amount of fentanyl, a Schedule II controlled substance. the use of which resulted in death

to another person, identified here as "C.O.," all in violation of21 U.S.C. § 84I(a)(l).

                                          COUNT7
                                    21 U.S.C. § 841(a)(l)

        On or about March 4, 2021, in Perry County, in the Eastern District of Kentucky,
  Case: 1:21-mj-00660-SKB Doc #: 1 Filed: 09/13/21 Page: 9 of 10 PAGEID #: 10




                                     ELI A. RUFFlN and
                              QUESHAWN CARMICHAEL,
                                           :aka "Q,"

did knowingly and intentionally distribute a mixture or substance containing a detectable

amount of fontanyl, a Schedule II controlled substar'1ce, the use of which resulted in death

to another person; identified he.re as "L.R.t a11 ·in violation of 21 U .S .C. § 84 ](a)(l ).




     ~           s~
CARLTON S. SHIER, JV
                                  ~
ACTING UNITED STATES ATTORNEY
   Case: 1:21-mj-00660-SKB Doc #: 1 Filed: 09/13/21 Page: 10 of 10 PAGEID #: 11




                                       PENALT IES

COUNT 1:
Not more than 20 yeats imprisonment, nor more than a $1.000,000 fine, and at least 3
years supervised release.

       If Prior ~Felony Drug Conviction: not more than 30 years imprisonment, not
       more than a $2,000,000 fine, and at least 6 years supervised release.

COUNTS 2-7:

Not less than 20 years and not more than life imprisonment, not more than a $1 ,000,000
fine, and at least 3 years supervised release.

       If Prior Felony Drug Conviction: Life imprisonment and not more tha n a
       $2,000,000 fine.

PLUS:         Mandatory special assessment of $ 100 per count.

PLUS:         Restitution, if applicable.
